Exhibit 10.21

 

 

 

January 16, 2004

 

 

Via Fax:  212-480-9933

 

Mr. Christopher Janish

Pinnacle Investment Partners, L.P.

The Trump Building

40 Wall Street, 33rd Floor

New York, NY  10005

 

 

Re:                             Series E Registration Penalties; Stratus
Services Group, Inc. (“Stratus”)

 

Dear Mr. Janish:

 

As the authorized representative of Pinnacle Investment Partners, L.P.
(“Pinnacle”), the majority holder of the Series E Preferred Stock, you advised
Stratus that, in consideration for Stratus continuing to pursue the filing of an
S-1 Registration Statement for a continuous offering of securities on a “best
efforts” basis, and for also pursuing an S-4 Exchange Offer to the Series E
holders, in conjunction with same, you would defer any penalties for failure to
register until January 31, 2004.

 

Specifically you advised that the Series E shareholders were willing to defer
certain penalties, pursuant to Paragraph 5(b) of the Stock Purchase Agreement
(“the “SPA”) executed by an among Stratus and each of the respective Series E
investors, for failing to timely register certain shares.

 

The holders of 14,362 shares of Series E shares in the aggregate, which were
issued July 15, 2003, had previously agreed to defer the next penalty
measurement date which is the basis for calculation of any penalties due to them
for the Company’s failure to register such shares within 120 days of the date
thereof, i.e., November 12, 2003, and now further agree to defer same until
January 31, 2004.

 

Additionally those holders of the remaining 22,145 shares of Series E, in the
aggregate, which represent those Series E shares still outstanding as of
January 15, 2004, for which the holders, on July 22, 2003, had received
compensation through July 22, 2003 for any penalty previously accrued, had also
previously agreed to defer the next penalty measurement date which is the basis
of calculation of any penalties due to them for the Company’s failure to
register such shares within 120 days of the date thereof, i.e., November 22,
2003, and now further agree to defer same until January 31, 2004.

 

Moreover, Pinnacle has agreed that the Series E holders will receive any
deferred penalty monies, when and if due, as additional shares of Series E
Preferred Stock.

 

--------------------------------------------------------------------------------


 

By signing below, you acknowledge on behalf of the Series E shareholders
deferral of any penalties accruing until January 31, 2004, and the payment of
such penalties, if any, in Series E Preferred Stock.

 

 

Very truly yours,

 

 

 

 

 

s/   Joseph J. Raymond

 

 

Joseph J. Raymond

 

Chief Executive Officer

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

Pinnacle Investment Partners, L.P.

 

 

 

 

 

By:

s/   Christopher Janish

 

 

 

 

Christopher Janish

 

 

 

Fund Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cc:

 

Mr. Michael A. Maltzman

 

 

 

Mr. Jeffrey Raymond

 

 

 

Mr. Joseph J. Raymond, Jr.

 

 

 

Suzette Nanovic Berrios, Esq.

 

 

2

--------------------------------------------------------------------------------